Order entered December 31, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01272-CR

                                    SOKHAN SIM, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 296th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 296-82427-2013

                                            ORDER
       The Court GRANTS appellant’s December 30, 2014 motion to extend time to provide

proof of payment for the reporter’s record. We ORDER appellant to provide this Court, within

TEN DAYS of the date of this order, with proof that he has made payment to Ms. Ginyard for

the reporter’s record.

       We ORDER court reporter LaTresta Ginyard to file the reporter’s record within FORTY

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter LaTresta Ginyard; and to counsel for all parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE